                                            Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SAMUEL GILLESPIE, et al.,                        Case No. 20-cv-03735-DMR
                                   8                     Plaintiffs,
                                                                                             ORDER ON DEFENDANTS' MOTION
                                   9               v.                                        TO DISMISS
                                  10        COUNTY OF ALAMEDA, et al.,                       Re: Dkt. No. 10
                                  11                     Defendants.

                                  12            On June 5, 2020, Plaintiffs Samuel Gillespie and Suzanne Gillespie filed this action against
Northern District of California
 United States District Court




                                  13   Defendants County of Alameda (“County”), Marco Torres, Matthew Yarborough, Leo Basped, E.
                                  14   Berumen, S. Holland, Micah Bennett, and Gregory Ahern, alleging civil rights violations under 42
                                  15   U.S.C. § 1983 and related state laws. [Docket No. 1 (“Compl.”).] Defendants move to dismiss
                                  16   some of the claims pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). [Docket Nos. 9
                                  17   (“Mot.”), 14 (“Reply”).] Plaintiffs oppose. [Docket No. 12 (“Opp.”).] This matter is appropriate
                                  18   for determination without oral argument. Civ. L.R. 7-1(b).
                                  19            For the reasons stated below, the motion is granted in part and denied in part.
                                  20   I.       BACKGROUND
                                  21            Mr. Gillespie is a resident of California and Ms. Gillespie is his mother. Compl. ¶¶ 4, 18.
                                  22   At all times relevant to the complaint, Torres, Yarborough, Basped, Berumen, and Holland were
                                  23   sheriff’s deputies (“Deputies”) and Bennett was a sheriff’s sergeant for the County. Id. ¶¶ 7-12.
                                  24   Ahern is the County Sheriff. Id. ¶¶ 12-13.
                                  25            The allegations in the complaint are sparse. Plaintiffs allege that on August 1, 2019,
                                  26   Deputies came to their home in Castro Valley. Comp. ¶¶ 15-16. At some point, Gillespie was in
                                  27   his attic with Yarborough. Id. ¶ 16. The complaint is not entirely clear on this point, but Plaintiffs
                                  28   assert in their opposition that the other Deputies were also present. Yarborough released canine
                                             Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 2 of 14




                                   1   officer Queen, who bit Gillespie on the ankle. Id. Deputies called Queen off, but the dog continued

                                   2   to bite Gillespie’s leg. Id. Yarborough eventually tackled Queen, and he and the dog fell through

                                   3   the attic ceiling into the living room below. Id. Plaintiffs allege that Mr. Gillespie’s injuries were

                                   4   “extensive,” prompting Deputies to bring him to the hospital. Id. Mr. Gillespie allegedly told the

                                   5   work staff that his pain was “greater than ‘ten.’” Id. However, Deputies instructed the staff to

                                   6   record his pain as a “four.” Id. This permitted Deputies to bring Mr. Gillespie to Santa Rita Jail,

                                   7   where the medical staff there treated his injury with six stiches. Id.

                                   8            Mr. Gillespie remained in jail for 45 days. Compl. ¶ 17. The bite wound became severely

                                   9   infected with Methicillin-resistant Staphylococcus aureu, sepsis, and cardiomyopathy. Id. ¶ 17.

                                  10   When he was released, Mr. Gillespie checked into Eden Medical Center, where he remained under

                                  11   critical care for more than two months. Id. His injuries required intravenous antibiotics three times

                                  12   a day. Id. Mr. Gillespie was initially charged with resisting arrest, but the charge was later dropped.
Northern District of California
 United States District Court




                                  13   Id.

                                  14            Ms. Gillespie was also arrested and taken to jail, presumably at the same time as Mr.

                                  15   Gillespie, although the complaint is not clear on that point. Compl. ¶ 18. She was charged with

                                  16   obstructing a peace officer and harboring a felon to escape arrest, but these charges were dropped.

                                  17   Id.

                                  18            Both Plaintiffs bring claims for (1) violations of their rights under section 1983; (2) unlawful

                                  19   search (section 1983); (3) unlawful seizure (section 1983); (4) unlawful detention (section 1983);

                                  20   (5) excessive force (section 1983); (6) violations of their civil rights pursuant to a government

                                  21   entity’s policy or custom under Monell v. Dep’t of Soc. Svcs.; (7) violation of California Civil Code

                                  22   § 52.1 (the “Bane Act”); (8) negligence; (9) assault/battery; (10) intentional infliction of emotional

                                  23   distress; (11) negligent infliction of emotional distress; and (12) violation of California Government

                                  24   Code § 845.6 for failure to provide medical care. All claims are asserted by both Plaintiffs against

                                  25   all Defendants, except that the sixth claim is brought only against the County, Bennett, Ahern, and

                                  26   Doe Defendants. All individual Defendants are sued in both their official and individual capacities.

                                  27   II.      LEGAL STANDARD FOR RULE 12(B)(6) MOTIONS

                                  28            A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in
                                                                                           2
                                          Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 3 of 14




                                   1   the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). When

                                   2   reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all of the

                                   3   factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

                                   4   curiam) (citation omitted), and may dismiss a claim “only where there is no cognizable legal theory”

                                   5   or there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                   6   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft

                                   7   v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001))

                                   8   (quotation marks omitted). A claim has facial plausibility when a plaintiff “pleads factual content

                                   9   that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  10   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must

                                  11   demonstrate “more than labels and conclusions, and a formulaic recitation of the elements of a cause

                                  12   of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v.
Northern District of California
 United States District Court




                                  13   Allain, 478 U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001),

                                  14   overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                  15          As a general rule, a court may not consider “any material beyond the pleadings” when ruling

                                  16   on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted). However,

                                  17   “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack v. S. Bay

                                  18   Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents whose

                                  19   contents are alleged in a complaint and whose authenticity no party questions, but which are not

                                  20   physically attached to the pleading,” without converting a motion to dismiss under Rule 12(b)(6)

                                  21   into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled

                                  22   on other grounds by Galbraith, 307 F.3d at 1125-26. The court need not accept as true allegations

                                  23   that contradict facts which may be judicially noticed. See Mullis v. U.S. Bankr. Court, 828 F.2d

                                  24   1385, 1388 (9th Cir. 1987).

                                  25   III.   DISCUSSION

                                  26          Defendants move to dismiss some of Plaintiffs’ claims on the grounds that (1) Plaintiffs fail

                                  27   to allege facts relating to anyone other than Yarborough; (2) Plaintiffs’ claims against the individual

                                  28   Defendants in their official capacities are impermissibly duplicative of their case against the County;
                                                                                         3
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 4 of 14




                                   1   (3) Plaintiffs fail to adequately plead a Monell claim; (4) the first and fifth claims are duplicative;

                                   2   (5) the third and fourth claims are duplicative; (6) Plaintiffs’ claim for negligent infliction of

                                   3   emotional distress fails as a matter of law; (7) Ms. Gillespie lacks standing to assert the first, fifth,

                                   4   seventh, eighth, ninth, and twelfth claims; (8) Plaintiffs’ Bane Act claim is deficient as a matter of

                                   5   law; and (9) Mr. Gillespie fails to adequately plead his claim for denial of medical care. Plaintiffs

                                   6   do not concede any of these points.

                                   7          A.      Allegations Against Defendants

                                   8          Defendants argue that the complaint amounts to a “shotgun pleading” that is too vague to

                                   9   understand the claims against them, since it fails to allege facts relating to any Defendant other than

                                  10   Yarborough. “Shotgun pleadings are pleadings that overwhelm defendants with an unclear mass of

                                  11   allegations and make it difficult or impossible for defendants to make informed responses to the

                                  12   plaintiff’s allegations,” and are “unacceptable” under the pleading standards of Rule 8, Iqbal, and
Northern District of California
 United States District Court




                                  13   Twombly. Sollberger v. Wachovia Sec., LLC, 2010 WL 2674456, at *4 (C.D. Cal. June 30, 2010).

                                  14   A complaint that alleges “everyone did everything” constitutes one form of shotgun pleading.

                                  15   Destfino v. Reiswig, 630 F.3d 952, 958 (9th Cir. 2011). Plaintiffs’ allegations clearly fall under that

                                  16   standard. There no factual allegations relating to any Defendant’s wrongful conduct other than

                                  17   Yarborough and it is not even clear from the complaint which Defendants were at the Gillespies’

                                  18   house on the date in question. Nor is it clear whether Plaintiffs are asserting that some Defendants,

                                  19   such as Bennett and Ahern, were directly involved in the incident or liable under a supervisory

                                  20   theory. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (holding that a defendant may be

                                  21   held liable as a supervisor under section 1983 only “if there exists either (1) his or her personal

                                  22   involvement in the constitutional deprivation, or (2) a sufficient causal connection between the

                                  23   supervisor’s wrongful conduct and the constitutional violation”).

                                  24          Plaintiffs do not specifically dispute that the allegations in the complaint are insufficient.

                                  25   Instead, they point to an incident report written by Torres, which is neither referenced in nor attached

                                  26   to the complaint. They claim that the report shows that all Defendants were “integral participants”

                                  27   in the actions giving rise to the alleged constitutional violations. See United States v. Koon, 34 F.3d

                                  28   1416, 1447 n. 25 (9th Cir. 1994) (discussing the “integral participation” theory of liability). Whether
                                                                                          4
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 5 of 14




                                   1   the report is sufficient to support their allegations against all other Defendants is irrelevant, since

                                   2   the court may not rely on allegations that do not appear in the complaint to decide a Rule 12(b)(6)

                                   3   motion. See Schneider v. California Dep’t of Corr., 151 F.3d 1194, 1197 n. 1 (9th Cir. 1998) (“In

                                   4   determining the propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint

                                   5   to a plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s motion to

                                   6   dismiss.”).

                                   7          Accordingly, the complaint is dismissed as to all individual Defendants other than

                                   8   Yarborough. Since Plaintiffs may be able to amend the complaint to address these deficiencies, the

                                   9   court also reaches Defendants’ other arguments with respect to these individuals to obviate the need

                                  10   to address them in a future motion.

                                  11          B.      Official Capacity Actions

                                  12          Defendants argue that Plaintiffs’ claims against the individual Defendants in their official
Northern District of California
 United States District Court




                                  13   capacities are impermissibly duplicative of their claims against the County. This position is well-

                                  14   established in the caselaw. Ctr. for Bio-Ethical Reform, Inc. v. Los Angeles Cty. Sheriff Dep’t, 533

                                  15   F.3d 780, 799 (9th Cir. 2008) (“When both a municipal officer and a local government entity are

                                  16   named, and the officer is named only in an official capacity, the court may dismiss the officer as a

                                  17   redundant defendant.”); Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996) (“[I]f

                                  18   individuals are being sued in their official capacity as municipal officials and the municipal entity

                                  19   itself is also being sued, then the claims against the individuals are duplicative and should be

                                  20   dismissed.” (emphasis in original)). Kentucky v. Graham, cited by Plaintiffs, is not to the contrary.

                                  21   See 473 U.S. 159, 165 (1985). That case merely explains the difference between personal and

                                  22   official capacity suits and explicitly affirms that “an official-capacity suit is, in all respects other

                                  23   than name, to be treated as a suit against the entity.” Id.; see Ctr. for Bio-Ethical Reform, Inc, 533

                                  24   F.3d at 799 (citing Kentucky for the proposition that an official capacity suit against a municipal

                                  25   officer is redundant where the municipality is also named). Plaintiffs’ position is therefore meritless.

                                  26          Defendants’ motion to dismiss the individual Defendants in their official capacity is granted.

                                  27          C.      Monell Claim

                                  28          “A government entity may not be held liable under 42 U.S.C. § 1983, unless a policy,
                                                                                          5
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 6 of 14




                                   1   practice, or custom of the entity can be shown to be a moving force behind a violation of

                                   2   constitutional rights.”       Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir.

                                   3   2011) (citing Monell, 436 U.S. at 694). Under section 1983, “local governments are responsible

                                   4   only for ‘their own illegal acts’ . . . and are not vicariously liable under § 1983 for their employee’s

                                   5   actions.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Pembaur v. Cincinnati, 475 U.S.

                                   6   469, 479 (1986)) (emphasis omitted). In order to establish liability under Monell, a plaintiff must

                                   7   demonstrate that (1) the plaintiff “possessed a constitutional right of which [s]he was deprived;” (2)

                                   8   that the municipality had a policy, custom and/or practice; (3) that the policy, custom and/or practice

                                   9   “amounts to deliberate indifference to the plaintiff’s constitutional right;” and (4) the municipal

                                  10   policy,    custom    and/or    practice   was   “the    moving    force   behind    the   constitutional

                                  11   violation.” Dougherty, 654 F.3d at 900. Defendants move to dismiss Plaintiffs’ Monell claim as

                                  12   inadequately pleaded. They point out that Plaintiffs’ sole factual allegation as to Monell is a
Northern District of California
 United States District Court




                                  13   settlement the County reached in Babbitt v. County of Alameda, Case No. 15-cv-3247-EDL (N.D.

                                  14   Cal.), another case involving an excessive force claim, in that instance an entirely different use of

                                  15   force, namely a carotid hold.

                                  16             In Starr, the Ninth Circuit set forth the following pleading standard to be applied

                                  17   to Monell claims:
                                                      First, to be entitled to the presumption of truth, allegations in a complaint
                                  18                  or counterclaim may not simply recite the elements of a cause of action, but
                                  19                  must contain sufficient allegations of underlying facts to give fair notice and
                                                      to enable the opposing party to defend itself effectively. Second, the factual
                                  20                  allegations that are taken as true must plausibly suggest an entitlement to
                                                      relief, such that it is not unfair to require the opposing party to be subject to
                                  21                  the expense of discovery and continued litigation.
                                  22   652 F.3d at 1216; see also AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 636 (9th Cir.
                                  23   2012) (reasserting Starr pleading standard for Monell claims); Galindo v. City of San Mateo, No.
                                  24   16-cv-03651-EMC, 2016 WL 7116927, at *5 (N.D. Cal. Dec. 7, 2016) (explaining that
                                  25   “Monell allegations must be [pled] with specificity”); La v. San Mateo Cty. Transit Dist., Case No.
                                  26   14-cv-01768-WHO, 2014 WL 4632224, at *7 (N.D. Cal. Sept. 16, 2014) (same); Bagley v. City of
                                  27   Sunnyvale, Case No. 16-cv-02250-LHK, 2017 WL 344998, at *11 (N.D. Cal. Jan. 24, 2017) (same).
                                  28             Plaintiffs’ allegations do not meet these standards. They vaguely allege that there is a
                                                                                           6
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 7 of 14




                                   1   government “policy or custom . . . [that] inflicted the injury” at issue and that the County has

                                   2   “promot[ed] or ratif[ied] similar Constitutional deprivations,” citing to one case alleging excessive

                                   3   force against the County. See Compl. ¶¶ 41, 42. First, that case did not result in a finding of liability

                                   4   against the County because it settled. Second, in addition to not identifying any specific policy or

                                   5   custom, the complaint does not even state which of the alleged constitutional violations resulted

                                   6   from the unnamed policy. Plaintiffs’ opposition asserts that the Monell claim relates to their

                                   7   excessive force and unreasonable confinement claims, but the court will not consider new

                                   8   allegations that appear only in Plaintiffs’ opposition brief. See Wilson v. Town of Danville, Case

                                   9   No. 17-cv-00863-DMR, 2017 WL 2335545, at *3 (N.D. Cal. May 30, 2017) (“In determining the

                                  10   propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff’s

                                  11   moving papers, such as a memorandum in opposition to a defendant's motion to dismiss.”)

                                  12   (emphasis omitted) (citing Schneider, 151 F.3d at 1197 n. 1). In Wilson, this court rejected similarly
Northern District of California
 United States District Court




                                  13   vague allegations. See Wilson, 2017 WL 2335545, at *3. Plaintiffs’ allegations here are likewise

                                  14   deficient. Third, neither the complaint nor the opposition explain how Plaintiffs’ other section 1983

                                  15   claims against the County are separate from their Monell claim. The County is liable for section

                                  16   1983 claims only if Plaintiffs’ injury was caused by an “action pursuant to official municipal

                                  17   policy.” Monell, 436 U.S. at 691. Plaintiffs’ sixth claim already pleads municipal liability under

                                  18   Monell and so the other section 1983 claims against the County merely repeat that theory.

                                  19          For the reasons stated above, the Monell claim is dismissed.

                                  20          D.      First and Fifth Claims

                                  21          Defendants argue that the first claim (alleging violations of constitutional rights under

                                  22   section 1983) is duplicative of the fifth claim (alleging excessive force). Section 1983 “is not itself

                                  23   a source of substantive rights,’ but merely provides ‘a method for vindicating federal rights

                                  24   elsewhere conferred.” See e.g., Graham v. Connor, 490 U.S. 386, 393-94 (1989) (quoting Baker v.

                                  25   McCollan, 443 U.S. 137, 144 n.3 (1979)). The first claim vaguely alleges constitutional violations

                                  26   without tying those claims to any particular constitutional violation. A claim under section 1983

                                  27   cannot be alleged independently. Id. The first claim is therefore dismissed.

                                  28
                                                                                          7
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 8 of 14




                                   1           E.      Third and Fourth Claims

                                   2           Defendants argue that the third claim (alleging unlawful seizure) is duplicative for the fourth

                                   3   claim (alleging unlawful detention). Both these claims arise under the Fourth Amendment right to

                                   4   be free from “unreasonable . . . seizures.” U.S. Const. amend IV. Plaintiffs assert that the claims

                                   5   are distinct because “[a]n investigatory detention is less intrusive than an arrest.” Opp. at 9.

                                   6           Prior to the U.S. Supreme Court’s decision in Terry v. Ohio, 392 U.S. 1 (1968), “the

                                   7   Fourth Amendment’s guarantee against unreasonable seizures of persons was analyzed in terms

                                   8   of arrest, probable cause for arrest, and warrants based on such probable cause.” Dunaway v. New

                                   9   York, 442 U.S. 200, 208 (1979). The Court subsequently recognized an exception to the general

                                  10   rule. Under Terry, “limited intrusions” such as “stop and frisks” were defined as “substantially less

                                  11   intrusive than arrests” and therefore the Court considered it unnecessary to analyze such detentions

                                  12   under a probable cause standard. See id. at 209. Therefore, Plaintiffs are correct that there may be
Northern District of California
 United States District Court




                                  13   distinct claims for an unlawful arrest and a Terry stop. However, the complaint completely fails to

                                  14   establish a distinction. The only difference between the third and fourth claims is that the fourth

                                  15   claim mentions Yarborough’s actions in releasing his dog. The third claim asserts that Plaintiffs

                                  16   have the “right to be free from unreasonable detentions and seizures,” thereby obfuscating the

                                  17   difference between that claim and the fourth. Without factual allegations laying out the specific

                                  18   unlawful conduct for each claim, these claims appear to be duplicative. The fourth claim is therefore

                                  19   dismissed.    Plaintiffs may amend their complaint to allege unlawful detention with distinct

                                  20   allegations for that claim.

                                  21           F.      Negligent Infliction of Emotional Distress

                                  22           “[A] plaintiff may recover damages for emotional distress caused by observing the

                                  23   negligently inflicted injury of a third person if, but only if, said plaintiff: (1) is closely related to the

                                  24   injury victim; (2) is present at the scene of the injury producing event at the time it occurs and is

                                  25   then aware that it is causing injury to the victim . . . .” Thing v. La Chusa, 48 Cal. 3d 644, 667–68

                                  26   (1989). Negligent infliction of emotional distress (“NIED”) is not an independent tort; rather, it is

                                  27   “a form of the tort of negligence, to which the elements of duty, breach of duty, causation and

                                  28   damages apply.” Blanco v. Cty. of Kings, 142 F. Supp. 3d 986, 1004 (E.D. Cal. 2015). In addition

                                                                                            8
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 9 of 14




                                   1   to pleading the elements of NIED, a plaintiff must plead that “the emotional distress arises out of the

                                   2   defendant’s breach of some other legal duty and the emotional distress is proximately caused by that

                                   3   breach of duty.” Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965, 985 (1993); id. at 984

                                   4   (“[T]here is no duty to avoid negligently causing emotional distress to another . . . .”). Under

                                   5   California law, “[t]he elements of negligence are: (1) defendant’s obligation to conform to a certain

                                   6   standard of conduct for the protection of others against unreasonable risks (duty); (2) failure to

                                   7   conform to that standard (breach of the duty); (3) a reasonably close connection between the

                                   8   defendant’s conduct and resulting injuries (proximate cause); and (4) actual loss (damages).”

                                   9   Corales v. Bennett, 567 F.3d 554, 572 (9th Cir. 2009) (quoting McGarry v. Sax, 158 Cal. App. 4th

                                  10   983, 994 (2008) (alterations in original)).

                                  11          Defendants argue that either (1) Plaintiffs’ NIED claim is not viable under California law or

                                  12   (2) it is subsumed under Plaintiffs’ eighth claim for negligence. See Mot. at 10-11; Reply at 10.
Northern District of California
 United States District Court




                                  13   The first argument fails. The caselaw cited above does not state that a NIED claim is invalid as a

                                  14   matter of law; instead, it must also be paired with a claim alleging a defendant’s breach of “some

                                  15   other legal duty.” Potter, 6 Cal. 4th at 985. Plaintiffs here allege a separate claim for negligence,

                                  16   which may serve as the basis for an NIED claim. Defendants’ second argument is also meritless.

                                  17   Ms. Gillespie’s NIED claim alleges that she suffered emotional distress as a result of Defendants’

                                  18   negligence toward her son. These claims are not duplicative since the underlying negligence is

                                  19   alleged as to Mr. Gillespie while the NIED claim is alleged as to Ms. Gillespie. Defendants do not

                                  20   argue that Ms. Gillespie otherwise failed to plead the elements of NIED. However, Plaintiffs have

                                  21   not adequately alleged an NIED claim as to Mr. Gillespie. The complaint and opposition only allege

                                  22   facts about Ms. Gillespie’s emotional distress and do not suggest that Mr. Gillespie witnessed injury

                                  23   to another person or suffered emotional distress as a result.

                                  24          Accordingly, Defendants’ motion to dismiss is denied as to Ms. Gillespie but Mr. Gillespie’s

                                  25   NIED claim is dismissed.

                                  26          G.      Vicarious Claims

                                  27          Defendants move to dismiss the first, fifth, seventh, eighth, ninth, and twelfth claims as to

                                  28   Ms. Gillespie. They assert that these claims do not allege injury to Ms. Gillespie herself but rather
                                                                                         9
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 10 of 14




                                   1   to her son. See Barrows v. Jackson, 346 U.S. 249, 255 (1953) (“Ordinarily, one may not claim

                                   2   standing in this Court to vindicate the constitutional rights of some third party.”). The court already

                                   3   dismissed the first claim, so Defendants’ argument on that point is moot. With respect to Ms.

                                   4   Gillespie’s fifth claim (for excessive force) and twelfth claim (for failure to provide appropriate

                                   5   medical care), the complaint alleges no facts as to Ms. Gillespie and only references Defendants’

                                   6   allegedly wrongful acts toward Mr. Gillespie. Although Defendants did not move on Plaintiffs’

                                   7   second claim, the court sua sponte dismisses that claim as to Ms. Gillespie because it similarly fails

                                   8   to allege any facts about her. Ms. Gillespie’s eighth claim (for negligence) is also insufficient. It

                                   9   does allege that Defendants acted negligently toward her directly by “entering [Plaintiffs’] home”

                                  10   but does not allege how this action constitutes a breach of any duty toward her. Ms. Gillespie’s

                                  11   ninth claim (for assault/battery) does refer to her directly, as she alleges that “Deputies assaulted the

                                  12   GILLESPIES by entering their home with a show of force” and that Ms. Gillespie “reasonably
Northern District of California
 United States District Court




                                  13   believed she was about to be touched in a harmful or offensive manner.” Compl. ¶ 54. However,

                                  14   these anemic facts at most allege a claim for assault since Ms. Gillespie alleges no facts that

                                  15   Defendants physically touched her. Robles v. In the Name of Humanity, We Refuse to Accept a

                                  16   Fascist Am., Case No. 17-cv-04864-CW, 2018 WL 10604117, at *8 (N.D. Cal. Sept. 14, 2018), aff’d

                                  17   sub nom. Robles v. City of Berkeley, Ct. App. No. 19-15148, 2020 WL 3888309 (9th Cir. July 10,

                                  18   2020) (explaining that, in California, battery requires a physical touch). Thus, Ms. Gillespie’s ninth

                                  19   claim survives only as to the assault claim. As discussed further below, Ms. Gillespie’s assault

                                  20   claim may serve as the basis for a Bane Act claim, and therefore her seventh claim survives as well.

                                  21           Accordingly, Defendants’ motion is granted as to Ms. Gillespie’s second, fifth, eighth, and

                                  22   twelfth claims. It is granted as to Ms. Gillespie’s ninth claim insofar as she alleges battery on herself.

                                  23   The motion is denied as to her seventh claim.

                                  24           H.      Bane Act

                                  25           California’s Bane Act allows a claim for violation of a plaintiff’s state or federal civil rights

                                  26   when the violation is achieved through “threats, intimidation, or coercion.” Cal. Civ. Code § 52.1.

                                  27   A plaintiff must show that an officer had a “specific intent” to violate the plaintiffs’ rights. Id.
                                       (quoting Cornell, 17 Cal. App. 5th at 801). Defendants argue that the complaint fails to allege facts
                                  28
                                                                                          10
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 11 of 14




                                   1   that Defendants intentionally violated Plaintiffs’ rights. Plaintiffs do not respond to this argument,

                                   2   as they merely reassert that Defendants violated Plaintiffs’ state and federal rights without mention

                                   3   of whether they had intent to do so. The complaint does allege intent with respect to the assault and

                                   4   battery claim but fails to allege any facts supporting intent with respect to the other claims. See

                                   5   Compl. ¶ 53.

                                   6          Defendants’ motion is therefore granted, except as to Mr. Gillespie’s assault and battery

                                   7   claim and Ms. Gillespie’s assault claim.

                                   8          I.      Twelfth Claim

                                   9          Defendants argue that that Mr. Gillespie’s twelfth claim for failure to provide medical care

                                  10   should be dismissed as inadequately pleaded. Generally, “a public entity is not liable for . . . [a]n

                                  11   injury to any prisoner.” Cal. Govt. Code § 844.6. However, Mr. Gillespie’s claim rests on the

                                  12   limited exception in Government Code section 845.6:
Northern District of California
 United States District Court




                                  13                  Neither a public entity nor a public employee is liable for injury proximately
                                                      caused by the failure of the employee to furnish or obtain medical care for
                                  14                  a prisoner in his custody; but, except as otherwise provided by Sections
                                  15                  855.8 and 856, a public employee, and the public entity where the employee
                                                      is acting within the scope of his employment, is liable if the employee
                                  16                  knows or has reason to know that the prisoner is in need of immediate
                                                      medical care and he fails to take reasonable action to summon such medical
                                  17                  care.
                                  18   Cal. Govt. Code § 845.6. Plaintiffs assert that Defendants “failed to take reasonable action to treat
                                  19   Plaintiff GILLESPIE’s dog bite wounds,” and as a result, “GILLESPIE suffered a severe infection
                                  20   . . . [that] required months of hospitalization.” Compl. ¶ 66.
                                  21          First, Defendants argue that the exception in section 845.6 does not apply because Mr.
                                  22   Gillespie was not a prisoner at the time the wounds were inflicted. Mot. at 13. Plaintiffs do not
                                  23   dispute this point. They instead assert that Defendants failed to summon medical care when Mr.
                                  24   Gillespie was later taken into custody. Opp. at 12. Defendants appear to concede that Mr. Gillespie
                                  25   could bring a claim based on his subsequent incarceration as they do not respond to this point.
                                  26          Second, Defendants argue that Plaintiffs have at most pleaded that Mr. Gillespie received
                                  27   inadequate medical treatment, which does not fall under the limited exception for failure to summon
                                  28   medical care. Mot. at 13-14; see also Cal. Gov’t Code § 845.6. “Section 845.6 is very narrowly
                                                                                        11
                                           Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 12 of 14




                                   1   written to authorize a cause of action against a public entity for its employees’ failure to summon

                                   2   immediate medical care only, not for certain employee’s malpractice in providing that care.”

                                   3   Castaneda v. Dep’t of Corr. & Rehab., 212 Cal. App. 4th 1051, 1070 (2013); see also Watson v.

                                   4   State of California, 21 Cal. App. 4th 836, 841 (1993) (“Liability under section 845.6 is limited to

                                   5   serious and obvious medical conditions requiring immediate care.”). The complaint does not allege

                                   6   that Defendants failed to summon medical care; instead, it asserts that Deputies took Mr. Gillespie

                                   7   to the hospital after he was bitten by the canine officer and then transported Mr. Gillespie to Santa

                                   8   Rita Jail, where he was treated by medical staff. Compl. ¶ 16. Plaintiffs’ opposition does not add

                                   9   any additional facts suggesting that Mr. Gillespie was ever in need of immediate medical care for

                                  10   which treatment was not provided. The complaint and opposition at most imply that Mr. Gillespie

                                  11   developed an infection as a result of inadequate care. See Opp. at 12 (“The alleged deprivation of

                                  12   adequate medical care . . . .”). These allegations are not sufficient to impose liability under section
Northern District of California
 United States District Court




                                  13   845.6.1 See Watson, 21 Cal. App. 4th at 843 (rejecting the claim that public entities and employees

                                  14   have a duty to provide “reasonable medical care”).

                                  15           Accordingly, Mr. Gillespie’s twelfth claim is dismissed.

                                  16   IV.     LEAVE TO AMEND

                                  17           Under Federal Rule of Civil Procedure 15(a), leave to amend should be granted as a matter

                                  18   of course, at least until the defendant files a responsive pleading. Fed. R. Civ. P. 15(a)(1). After

                                  19   that point, Rule 15(a) provides generally that leave to amend the pleadings before trial should be

                                  20   given “freely . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). “This policy is to be applied

                                  21   with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir.

                                  22   2003) (quotation omitted). In the absence of an “apparent” reason, such as undue delay, bad faith

                                  23   or dilatory motive, prejudice to the opposing party, futility of the amendments, or repeated failure

                                  24   to cure deficiencies in the complaint by prior amendment, it is an abuse of discretion for a district

                                  25

                                  26
                                       1
                                        However, “a public employee who is lawfully engaged in the practice of one of the healing arts
                                       under any law of this state” is not immune from liability “for injury proximately caused by
                                  27   malpractice.” Cal. Gov’t Code § 845.6. To the extent that Plaintiffs claim that Defendants
                                       committed malpractice under section 845.6, that claim also fails since no medical staff are named
                                  28   as defendants. See Watson, 21 Cal. App. 4th at 842 (“Section 845.6 requires that the medical
                                       malpractice action be brought against the employees, not the public entity.”).
                                                                                      12
                                         Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 13 of 14




                                   1   court to refuse to grant leave to amend a complaint. Foman v. Davis, 371 U.S. 178, 182 (1962);

                                   2   Lockheed Martin Corp. v. Network Sols., Inc., 194 F.3d 980, 986 (9th Cir. 1999). These factors do

                                   3   not “merit equal weight,” and “it is the consideration of prejudice to the opposing party that carries

                                   4   the greatest weight.” Eminence Capital, 316 F.3d at 1052. “Granting leave to amend does not

                                   5   necessarily mean that the underlying allegations ultimately have merit.” FlatWorld Interactives

                                   6   LLC v. Apple Inc., 12-CV-01956-WHO, 2013 WL 6406437, at *3 (N.D. Cal. Dec. 6, 2013).

                                   7   “Rather, ‘[a]bsent prejudice, or a strong showing of any of the remaining [ ] factors, there exists a

                                   8   presumption under Rule 15(a) in favor of granting leave to amend.’” Id. (quoting Eminence Capital,

                                   9   316 F.3d at 1052).

                                  10           There is no evidence that Plaintiffs acted with undue delay or bad faith in this matter.

                                  11   However, the court notes that Plaintiffs’ allegations are sparse and vague. Further, many of the

                                  12   arguments Plaintiffs made in their opposition are clearly at odds with well-established law.
Northern District of California
 United States District Court




                                  13   Plaintiffs’ counsel are experienced attorneys and frequent litigators in this court, particularly with

                                  14   respect to section 1983 actions. They are well aware of the pleading standards for the claims brought

                                  15   in the complaint and significantly undershot that mark here.

                                  16           Still, because it is not clear that amendment would be futile, and to avoid prejudice to

                                  17   Plaintiffs, the court grants leave to amend.

                                  18   V.      CONCLUSION

                                  19           For the reasons stated above, Defendants’ motion is granted in part and denied in part. It is

                                  20   granted as to all defendants other than Yarborough; the individual defendants in their official

                                  21   capacities; Plaintiffs’ first, fourth, sixth, and twelfth claims; Plaintiffs’ second, third, and fifth claims

                                  22   as against the County; Plaintiffs’ seventh claim except insofar as it relies on Mr. Gillespie’s assault

                                  23   and battery claim and Ms. Gillespie’s assault claim; Mr. Gillespie’s eleventh claim; Ms. Gillespie’s

                                  24   second, fifth, and eighth claims; and Ms. Gillespie’s ninth claim insofar as it alleges battery. The

                                  25   motion is otherwise denied.

                                  26           Plaintiffs shall file an amended complaint addressing the deficiencies identified in this order

                                  27   by no later than September 14, 2020. They must plead their best case.

                                  28
                                                                                            13
                                        Case 4:20-cv-03735-DMR Document 19 Filed 08/31/20 Page 14 of 14

                                                                                                  ISTRIC
                                                                                             TES D      TC
                                                                                           TA




                                                                                                              O
                                                                                       S




                                                                                                               U
                                                                                      ED
                                   1         IT IS SO ORDERED.




                                                                                                                RT
                                                                                  UNIT
                                   2   Dated: August 31, 2020




                                                                                                                      R NIA
                                                                                                             yu
                                                                            ______________________________________
                                                                                                      na M. R
                                   3




                                                                                  NO
                                                                                              ge D o n




                                                                                                                      FO
                                                                                           ud
                                                                                          JDonna   M. Ryu




                                                                                   RT
                                   4




                                                                                                                  LI
                                                                                  UnitedE States Magistrate Judge




                                                                                      H




                                                                                                              A
                                                                                           RN                     C
                                                                                                              F
                                   5                                                            D IS T IC T O
                                                                                                      R
                                   6

                                   7

                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           14
